 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9       CARTER JESNESS,                                     CASE NO. C18-1225 RSM

10                                Plaintiff,                 ORDER GRANTING PLAINTIFF
                                                             JESNESS’ MOTION FOR
11                 v.                                        PARTIAL SUMMARY
                                                             JUDGMENT
12       GREGORY LYLE BRIDGES,

13                                Defendant.

14
                                         I.      INTRODUCTION
15
            This matter comes before the Court on Plaintiff Carter Jesness’ Motion for Partial
16
     Summary Judgment against Defendant Gregory Lyle Bridges on claim of violation of 18 U.S.C.
17
     2255(a). Dkt. #29. Defendant provided no response. Having reviewed Plaintiff’s motion and
18
     all documents submitted in support thereof, the Court GRANTS Plaintiff’s Motion for Partial
19
     Summary Judgment.
20
                                          II.    BACKGROUND
21
            Plaintiff Jesness at all material times was a minor and resided in Boulder, Colorado. Dkt.
22
     #1 at 1. Defendant Bridges at all material times resided in Seattle, Washington. Id. According
23
     to Jesness’ Complaint, on or about April 26, 2013, Bridges traveled from Seattle to Colorado for
24
     ORDER GRANTING PLAINTIFF JESNESS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT- 1
     the purposes of engaging in, and did engage in, illicit sexual conduct with Jesness. Id. 2. Bridges’
 1
     Answer admits to subsequently being charged with two counts of Travel with Intent to Engage in
 2
     a Sexual Act with a minor, in violation of 18 U.S.C. § 2423(b). Dkt. #17 at 2. Bridges admitted
 3
     to entering pleas of guilty to those charges. Id.
 4
            Jesness alleges Bridges is liable for the damages caused by the commission of the crimes
 5
     against him. Dkt. #1 at 3. Jesness seeks damages for pain and suffering, lost earnings, lost earning
 6
     capacity, reasonable medical expenses, loss of enjoyment of life, costs of litigation, and
 7
     reasonable attorney fees. Id. at 3-4.
 8
                                                   DISCUSSION
 9
        A. Legal Standard
10
            Summary judgement is appropriate where “the movant shows that there is no genuine
11
     dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
12
     R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247, 106 S. Ct. 2505, 91 L.Ed.
13
     2d 202 (1986). Material facts are those which might affect the outcome of the suit under
14
     governing law. Anderson, 477 U.S. at 248. In ruling on summary judgment, a court does not
15
     weigh evidence to determine the truth of the matter, but “only determine[s] whether there is a
16
                                                                       th
17 genuine issue for trial.” Crane v. Conoco, Inc., 41 F.3d 547, 549 (9 Cir. 1994) (citing Federal
     Deposit Ins. Corp. v. O’Melveny & Meyers, 969 F.2d 744, 747 (9th Cir. 1992)).
18
            On a motion for summary judgment, the court views the evidence and draws inferences
19

20 in the light most favorable to the non-moving party. Anderson, 477 U.S. at 255; Sullivan v. U.S.
                                          th
21 Dep’t of the Navy, 365 F.3d 827, 832 (9 Cir. 2004). The Court must draw all reasonable
     inferences in favor of the non-moving party. See O’Melveny & Meyers, 969 F.2d at 747, rev’d
22
     on other grounds, 512 U.S. 79, 114 S. Ct. 2048, 129 L. Ed. 2d 67 (1994). However, the
23
     nonmoving party must make a “sufficient showing on an essential element of her case with respect
24
     ORDER GRANTING PLAINTIFF JESNESS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT- 2
     to which she has the burden of proof” to survive summary judgment. Celotex Corp. v. Catrett,
 1
     477 U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).
 2
        B. Analysis
 3
            Jesness argues Bridges’ convictions conclusively establish liability and that Bridges has
 4
     essentially admitted to the conduct in his Answer. Dkt. #29 at 2. The Court agrees. Any person,
 5
     while a minor, being a victim of a violation of 18 U.S.C. § 2423 shall recover actual damages
 6
     such person sustains. 18 U.S.C.A. § 2255. Having pled guilty and been sentenced for violations
 7
     of 18 U.S.C. § 2423, Bridges is unable to raise a genuine issue of material fact as to his liability
 8
     to Jesness. Dkt. #29 at 3.
 9
                                            III.    CONCLUSION
10
            Having reviewed the relevant pleadings and the remainder of the record, the Court hereby
11
     finds and ORDERS that Plaintiff Jesness’ Motion for Partial Summary Judgment (Dkt. #29) is
12
     GRANTED.
13
            DATED this 28 day of October 2019.
14

15

16                                                 A
                                                   RICARDO S. MARTINEZ
17                                                 CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24
     ORDER GRANTING PLAINTIFF JESNESS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT- 3
